Case: 22-50657       Document: 00516488827       Page: 1     Date Filed: 09/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                        United States Court of Appeals
                                                                         Fifth Circuit

                                                                       FILED
                                                               September 29, 2022
                                  No. 22-50657
                                                                   Lyle W. Cayce
                                Summary Calendar
                                                                        Clerk


   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Julio Cesar Romero-Carreon,

                                                         Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 4:22-CR-539-1


   Before Higginbotham, Graves, and Ho, Circuit Judges.
   Per Curiam:*
          Julio Cesar Romero-Carreon was charged with an offense pursuant to
   18 U.S.C. § 1546(a). He appeals an order by the district court affirming the
   magistrate judge’s order of detention and requiring him to remain detained
   pending trial.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 22-50657      Document: 00516488827          Page: 2    Date Filed: 09/29/2022




                                    No. 22-50657


          Romero-Carreon argues that the district court abused its discretion in
   affirming the magistrate judge’s order of detention. He contends that proper
   consideration of the 18 U.S.C. § 3142(g) factors supports that his appearance
   could have been reasonably assured by conditions of pretrial release. Also,
   he asserts that the district court erred in its treatment and consideration of
   his immigration status.
          We apply a deferential standard of review when considering a district
   court’s pretrial detention order. See United States v. Rueben, 974 F.2d 580,
   586 (5th Cir. 1992); United States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989).
   Reviewing the record as a whole under this deferential standard of review, we
   conclude that Romero-Carreon is not entitled to relief. A preponderance of
   the evidence supports that he is a flight risk and that no conditions reasonably
   could assure his appearance at trial. See § 3142(e); United States v. Fortna,
   769 F.2d 243, 250 (5th Cir. 1985). The district court’s detention decision is
   specifically supported by three of the four § 3142(g) factors: the weight of
   the evidence, the nature and circumstances of the offense charged, and the
   defendant’s history and characteristics. Thus, we find no abuse of discretion
   by the district court in ordering Romero-Carreon detained pending trial. See
   Rueben, 974 F.2d at 586; Hare, 873 F.2d at 798.
          AFFIRMED.




                                          2